Citation Nr: 0822251	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  07-20 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for migraine headaches.  

In a May 1953 rating decision, the RO denied the veteran's 
initial claim for service connection for migraine headaches, 
finding that they preexisted service and were not aggravated 
thereby.  In advancing his present claim, the veteran has 
essentially asserted that he developed migraine headaches 
after he was involved in a plane crash.  In light of the new 
theory presented, and the new injury alleged to have caused 
disability, the Board considers this claim to be a new one.  
Therefore, the Board will consider all evidence of record on 
the merits, without imposing any burden on the veteran to 
submit new and material evidence in accordance with recent 
court precedent.  See Boggs v. Peake, No. 2007-7137 (Fed. 
Cir. Mar. 26, 2008).  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in April 2008.  He 
submitted additional evidence at the hearing with a waiver of 
RO review in accordance with 38 C.F.R. § 20.1304 (2007).  

In June 2008, on the Board's own motion, this case was 
advanced on the Board's docket due to good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  The veteran's service treatment records do not note any 
type of head injury during service, including as a result of 
being involved in a plane crash.  

2.  There is clear and convincing evidence showing that the 
veteran's migraine headaches preexisted his period of active 
duty and were not aggravated during his period of service.  


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

In a June 2005 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence that pertained to the 
claim.  He was also advised of how disability ratings and 
effective dates were assigned.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service private and 
VA treatment records, letters from physicians, and the 
appellant's own statements.  Additionally, the veteran 
provided personal testimony at a hearing before the 
undersigned in April 2008, at which time he submitted 
additional evidence with a waiver of RO review.  The veteran 
and his representative have made statements that some of the 
veteran's records maybe missing due to the fire at the 
National Personnel Records Center in St. Louis, Missouri, in 
1973.  However, there is no indication in the file that the 
veteran's records were involved in the fire, and his service 
medical records appear to be complete.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  Thus, the record demonstrates that the veteran 
had actual knowledge of what was needed to substantiate the 
claim, which cured any defect in the notice provided.  See 
Sanders, supra.  Thus, any error in the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Id.  As such, there is 
no indication that there is any prejudice to the veteran in 
considering this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2007).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  In addition, temporary flare-ups, even in 
service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 
268, 271 (1993).  See also, Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also, Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  

A history provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  See 38 C.F.R. 3.304(b)(1) (2007); see 
also, Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners).  Crowe v. Brown, 7 Vet. App. 238 (1995) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran contends that he is entitled to service 
connection for migraine headaches.  However, after careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for this disability is not 
warranted because the evidence does not establish that the 
veteran's migraine headaches began in or are otherwise 
related to his active military service.  Moreover, the 
evidence shows that the disability preexisted the veteran's 
active service and was not aggravated thereby.  

The veteran asserts that he has migraine headaches as a 
result of a plane crash in which he was involved when he was 
with the Naval Air Reserves prior to his period of active 
duty.  At his personal hearing in April 2008, he testified 
that he did not experience chronic headaches prior to that 
time.  He has submitted a mostly illegible copy of an 
accident report involving a crash landing at Grand Rapids, 
Michigan Airport in June 1950.  He further testified that he 
was involved in this plane crash and was significantly 
jostled during the landing such that he injured his head and 
his knees.  

In support of his claim, the veteran has also submitted 
several statements from doctors who have remarked that the 
veteran's migraine headaches resulted from the accident in 
service.  For example, in an August 2006 letter, John 
O'Connor, M.D., reported that he reviewed the veteran's 
records and concluded that the veteran's migraine headaches 
were more likely than not related to the veteran's military 
duty.  He noted the veteran's verbal history that he did not 
have such headaches prior to the airplane accident he was 
involved in in service, and he has had the headaches for at 
least 53 years.  In a June 2006 letter, Wayne D. Middeker, 
D.C., also stated that he reviewed the veteran's "previous 
medical records and current treatment records."  He noted 
that the veteran reported a history of cervical trauma to the 
spine during a plane accident in service, which is confirmed 
in the records.  He opined that it was more likely than not 
that the veteran's current migraines were related to the 
injury he sustained in service.  

The documentary and medical evidence from service, however, 
fails to show that the veteran was involved in any type of 
plane crash, or that he sustained any type of head or neck 
trauma in service, including during his period with the Naval 
Air Reserves.  Without evidence of an in-service injury, the 
Board concludes that service connection is not warranted, 
even in light of the positive nexus statements.  In this 
regard, the opinions were clearly based on the veteran's own 
statements regarding an in-service injury.  His service 
treatment records do not confirm that he sustained such an 
injury.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals).  Even the examiners that stated they reviewed 
the veteran's medical records do not point out even a single 
piece of contemporaneous medical evidence or a service 
treatment report to support the assertion that the current 
disability was due to an in-service injury.  Moreover, the 
document that purportedly shows that a plane crash occurred 
in June 1950 does not establish that the veteran was on the 
plane, and his presence on it may not be presumed based 
solely on his own testimony.  There are no contemporaneous 
reports from that period of the veteran's pre-active duty 
service to confirm his involvement in that incident.  

In fact, there is absolutely no mention that the veteran was 
involved in any type of plane crash with resulting injuries 
in the service treatment records from his period of active 
duty, and he never mentioned such an incident when he was 
initially seen for complaints of migraine headaches in 
service.  In a February 1954 statement made in conjunction 
with a claim, he asserted that he had severe spasmotic 
headaches and pain in his neck and left shoulder due to a 
fall in service caused by a knee condition.  He did not 
mention any involvement in a plane crash.  Consequently, the 
Board finds the veteran's statements that he was involved in 
a plane crash to lack credibility.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

It follows that the medical statements that relied on the 
veteran's statements would be lacking probative value.  See 
Boggs v. West, 11 Vet. App. 334, 345 (1998) (an assessment 
based on an inaccurate history supplied by the veteran is of 
no probative value); see also; Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993) (finding that presumption of credibility 
did not arise because physician's opinion was based upon "an 
inaccurate factual premise" and thus had "no probative value" 
since it relied upon veteran's account of his medical history 
and service background).  None of the physicians who provided 
letters for the veteran commented on the service treatment 
records, or the reports contained therein that the veteran's 
headaches began at the age of 14.  Therefore, the Board finds 
that service connection for migraine headaches on a direct 
basis, as a result of being involved in a plane crash, is not 
warranted.  

In the alternative, the veteran appears to assert that he did 
not have a pre-existing migraine headache disorder, and that 
the disorder was incurred in service, or that even if it 
preexisted service, it was indeed aggravated by his period of 
active duty.  With regard to the question of whether the 
veteran's migraine headaches preexisted his active military 
service, the Board finds that the record clearly and 
unmistakably shows that the veteran experienced migraine 
headaches prior to his period of active duty.  In a September 
1951 Report of Medical History, the veteran indicated that he 
experienced "frequent or severe headaches."  Although no 
clinical findings were shown on entrance examination, the 
veteran served only five months, and he was seen almost 
immediately for severe, intermittent headaches.  In a January 
1953 treatment note, less than three months after his active 
service began, the veteran complained of severe headaches.  
At that time, it was reported that the veteran had a history 
of migraine prior to entry into service, and that he had been 
having such headaches since the age of 14.  A discussion of 
his background during his clinical evaluation showed that his 
headaches had won him consideration at home and at work in 
difficult situations, and he was likely to withdraw from 
difficult situations with a headache.  Skull films and a 
spinal tap were normal.  In a March 1953 Report of Aptitude 
Board, it was determined that the veteran's migraine 
headaches preexisted service and were not aggravated by 
service.  Discharge due to unsuitability was recommended.  

Consequently, the Board concludes that the veteran's history 
was enhanced by the medical experts who examined him in 
service, and who opined that his current condition preexisted 
service.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional").  The physicians did 
not merely transcribe the veteran's statement but rather 
supplemented that statement with additional findings and 
relevant history that was obtained during the clinical 
evaluation.  See Gahman, supra.  Hence, the Board finds that 
there is clear and unmistakable evidence that the veteran had 
migraine headaches that existed prior to service.  

With regard to the question of aggravation, the January 1953 
treatment note observed that the veteran's headaches had been 
"much more severe since his coming on active duty last 
November."  However, a complete neuropsychiatric work-up did 
not reveal any type of neurological disorder.  Moreover, when 
he was discharged from the neuropsychiatric service, it was 
noted that he had complained less and less with regard to his 
headaches, particularly when it was revealed that he would 
likely be drafted if he were given a medical discharge from 
the Navy at that time, and he requested an outside detail 
that he was performing well.  He was subsequently discharged 
due to a passive dependency reaction that was determined to 
be of lifelong duration.  Consequently, the Board finds that 
the veteran's treatment for migraine headaches in service was 
merely a temporary flare-up of the condition, and did not 
represent a permanent worsening of the condition.  See Hunt, 
Browder, supra.  The presumption of aggravation, therefore, 
has also been overcome, and the Board concludes that the 
veteran's preexisting migraine headaches were not aggravated 
during his brief period of active duty.  As such, service 
connection for migraine headaches on the basis of aggravation 
is also not warranted.  

Finally, the Board observes that the medical records show 
that the veteran received continued treatment for migraine 
headaches after he was discharged from active duty until the 
present day.  However, based on the finding that the 
veteran's migraine headaches preexisted service and were not 
aggravated during service, an award of service connection on 
the basis of continuity of symptomatology in accordance with 
38 C.F.R. § 3.303(b) would not be appropriate.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for migraine headaches is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


